Citation Nr: 1820664	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and D.M.


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to October 1981. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's appeal previously included the issue of an increased rating for her psychiatric condition.  She testified in an April 2014 hearing before a Decision Review Officer (DRO) on this issue.  Then, in April 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO on this issue.  Transcripts of these hearings are associated with the claims file.  In August 2015, the Board found that a claim of entitlement to TDIU was part and parcel of the Veteran's appeal for a higher rating and remanded the claim.  The RO substantially complied with the Board's remand instructions, so the Board may proceed to the merits of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

In her November 2015 VA Form 9 (substantive appeal), the Veteran requested a hearing with respect to her TDIU claim.  Subsequently, her representative withdrew the request for a "local hearing", but the withdrawal was ambiguous.  See February 2016 E-mail Exchange ("My recommendation is to forgo the personal hearing request....."; representative responded:  "That is how we will proceed....").  Because the representative only specifically referenced a "local hearing", but appeared to endorse a course of action foregoing any further hearing, the Board sent a letter requesting clarification of the status of the hearing request.  See January 2018 Correspondence from Board; additional copy sent at the Veteran's request on February 8, 2018.  The Board explained the situation, provided a form for requesting further hearings, and indicated that if the Veteran failed to respond within thirty (30) days, the Board would expeditiously proceed to the merits.  The Veteran has not responded.  The Board will proceed to the merits without further hearings on the matter. 

The record contains evidence not yet considered by the AOJ, but the Veteran submitted a March 2017 waiver of her right to have her case remanded to the AOJ for review of the additional evidence.  The Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's service-connected disability does not prevent her from obtaining or maintaining a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

While the Veteran argued in February 2017 correspondence that VA had failed to assist her by informing her what was needed, she was sent a proper notification letter in September 2015, along with several follow-up letters in 2016.  She also stated that her representative had not properly assisted her or informed her of what was needed, but that is not an issue within VA's purview.  She argued that VA should simply look at her Social Security records to get the necessary information.  However, as the Board's prior remand of this claim very clearly informed her, there was inconsistent and contradictory information within the record about her employment.  

Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.  The Veteran has not alleged any deficiencies in the VA examinations or opinions of record.

TDIU

The Veteran has alleged that she is entitled to a total disability rating based on individual unemployability (TDIU).  She has asserted that she became too disabled to work due to her service-connected disabilities in 2002.  See, e.g., January 2016 Application for TDIU (VA Form 21-8940); but see March 2008 VA Examination (indicating she last worked in 2007 or 2008); May 2015 Private Psychological Assessment (documenting her statement that she last worked in 2011).

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his/her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A Veteran may be awarded a TDIU upon a showing that she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's combined disability rating throughout the period on appeal was 70 percent based on her acquired psychiatric disorder, which is her only service-connected disability.

In determining unemployability for VA purposes consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching a determination regarding unemployability, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he/she could find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.

The Veteran's work history includes a variety of occupations including computer programming, administrative work, customer service, sales, nurse aide, server, technician, and convenience store manager.  See, generally, 2009 SSA Disability Report, Form SSA-3368 (listing employment through July 2007) .  The evidence regarding the Veteran's employment history remains contradictory and incomplete.  At her VA March 2008 VA examination, she indicated that she was currently unemployed, but had been unemployed for less than one year.  At her February 2010 VA examination, she stated she had not worked since 2002.  She told the private psychologist who examined her in April 2015 that she was last employed in 2011.  The February 2011 SSA Decision and Order indicates that she had not had gainful employment since October 6, 2008, a finding which was "supported by the earnings record."

The Veteran responded to VA's request for more information by providing a January 2016 Application for TDIU (VA Form 21-8940) which indicated she last worked in 2002 and by completing several authorizations to obtain verification of employment.  For various reasons, none of the employers identified were able to verify her prior employment.

Her representatives submitted a statement indicating that the lack of complete information was due to their interpretation of the request as seeking information from "1997 to 2002" and that she had "very sparse employment that has been persistent and chronic due to her SC issues."  June 2016 Statement in Support of Claim.  They also directed VA to the information submitted from the Social Security Administration (SSA).  The SSA records, as discussed above, indicate employment through October 2008, albeit sporadic employment from 2002.  Moreover, the varying reports regarding employment as late as 2011 have not been clarified or corroborated.  The Board is left with incomplete information regarding the full scope of her employment history.  

With respect to education, the Veteran's application for TDIU does not contain any information on that issue.  However, her SSA records document two years of college with an associate's degree in applied sciences and training as a computer systems analyst.  See 2009 SSA Disability Report, Form SSA-3368.  Her medical records and other information also notes college education and training as a computer programmer, though it is unclear whether that was vocational training or part of a college or university curriculum.  Again, the Veteran's failure to fully complete the January 2016 Application for TDIU (VA Form 21-8940), despite notice of the need for the information and ample opportunity to provide the information, leaves the record incomplete in important respects.  

The Veteran is responsible for the lack of information with respect to employment and education.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("VA's duty to assist is not always a one-way street").

Medical Evidence

The record contains a large number of both VA and private treatment records documenting mental health treatment the Veteran has received during (and before) the appeal period and the functional impact of her symptoms.  These records have been reviewed in their entirety but, of necessity, will be summarized quite briefly with some examples of particularly typical or relevant records.

In December 2007, a VA psychiatrist documented the Veteran's denial of depressive, anxiety, or perceptual symptoms.  However, he noted grooming and hygiene were poor, affect was dramatic, thought processes were notable for circumstantiality, thought content was significant for preoccupation, insight was poor, and sensorium was clouded with short term memory problems and problems with reasoning.  He noted a history of MDD and polysubstance abuse.  A February 2008 VA mental health physician note includes diagnoses of PTSD and depressive disorder.  The treating physician noted that the primary symptom was anxiety.

In March 2008, the Veteran underwent a VA examination with respect to her mental health.  The examiner diagnosed major depressive disorder (MDD) that was "Recurrent, Moderate" and borderline personality disorder with histrionic features.  The examiner did not attempt to differentiate symptoms or functional impairments caused by the MDD versus the personality disorder.  The examiner opined that the Veteran had deficiencies in judgment ("severe for impulsivity, rage reactions, etc."), thinking ("severe for tangential and disjointed thought processes"), family relations ("severe"), work ("severe"), and mood ("severe for lability of mood").  The examiner further opined that, while the Veteran's psychiatric symptoms did not cause total occupational and social impairment, they did result in reduced reliability and productivity:  "[T]he veteran would have a severe problem with productivity and this would be always.  Relia[bility] is severely impaired and frequent."  

Slightly more than a week after the VA examination, the Veteran was hospitalized at BryanLGH Medical Center for approximately one week.  [These records were obtained from the Social Security Administration.]  She was admitted following an overdose.  Initially, she stated that she did not remember taking the overdose and was not having suicidal thoughts.  However, collateral information from a friend gave a significant history of suicidal thinking and possible overdose. It was noted that she had daily use of methamphetamines and was stressed about possible jail time.  After medication adjustments, by the time of her discharge, mood and affect had improved, and she denied depression or hopelessness.  Her thought process was goal directed and logical, with speech spontaneous.  She had no psychotic thoughts, and she adamantly denied suicidal or homicidal ideations.  She was alert and oriented; memory was grossly intact; and insight and judgment were fair.  The final diagnoses were major depressive disorder, recurrent and severe; posttraumatic
stress disorder, chronic; and alcohol dependence in full remission.

A subsequent, March 2008 VA mental health evaluation by a VA physician documented the Veteran's denial of suicidal ideation, that she had normal thought processes, fair judgment and insight, and otherwise few symptoms.  An April 2008 VA psychiatrist diagnosed depression NOS with "r/o MDD and PTSD", as well as various substance dependencies.  In September 2008, the treating psychiatrist included diagnoses of polysubstance abuse and mood disorder NOS.

The SSA records also include a psychiatric evaluation dated in January and February 2009, which included diagnoses of recurrent depression, "Anxiety, nos - possible, PTSD?", "Possible personality disorder, nos - with histrionic and borderline features?", and "substance abuse - extensive history - possibly, in remission/treatment."  The psychologist reviewed and discussed the Veteran's mental health history from 2002 forward and opined that the Veteran had mild restriction of activities of daily living, moderate difficulties maintaining social functioning, and moderate difficulties maintaining concentration, persistence, or pace.  The psychologist noted that, while the Veteran has been hospitalized for depression, it has been "always in connection with substance abuse."  She opined that the Veteran "appears to have some moderate challenges - but not marked challenges."  

In her report of summary conclusions (Mental Residual Functional Capacity Assessment), the psychologist indicated that the Veteran was moderately limited in her ability to carry out detailed instructions, to maintain attention and concentration for extended periods, to work in coordination with or proximity to others without being distracted by them, to interact appropriately with the general public, and to accept instructions and respond appropriately to criticism from supervisors.  In all other areas (e.g., understanding and memory; ability to make simple work-related decisions; ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes), she was deemed either not significantly limited or there was no evidence of limitation in the category.

The Veteran was admitted to a private treatment facility in February 2010 with active diagnoses of depressive disorder NOS, nicotine dependence, and personality disorder (mixed).  Notably, there was some indication that she had been using methamphetamine "right along" though that was not established.  She reported a suicide attempt approximately one year prior.

Later in February 2010, the Veteran underwent another VA examination.  The VA examiner provided Axis I diagnoses of mood disorder NOS (with anxious and depressed mood) and alcohol dependence (in remission) and an Axis II diagnosis of borderline personality disorder with histrionic features.  The examiner noted symptoms including anxiety, sleep disturbances, and depression.  The examiner opined that the Veteran's psychiatric symptoms were "transient or mild" with "decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."

The VA treatment notes show that after the examination, the Veteran had a scheduled mental health appointment.  The overdose and hospitalization earlier in February 2010 was discussed, but she denied any suicidal thoughts at that time.  She was cooperative and pleasant, with full range of affect and normal speech.  Her thought processes were goal-directed  and logical, with no psychotic content or behavior.  Memory was intact, and judgment and insight were fair.  The diagnosis was major depressive disorder, recurrent, moderate.

In September 2010, a VA psychiatrist met with the Veteran to follow-up "for depression and alprazolam misuse."  The Veteran reported anxiety and feeling dysthymic, but denied feelings of major depression.  The psychiatrist noted poor judgment and insight, diagnosed MDD, and assigned a GAF of 40.  A December 2010 VA physician note documents symptoms of anxiety and depression and includes a diagnosis of MDD.

Private treatment records from 2011 and 2012 document continued assessments of anxiety and depression with treatment by medication.  In April 2012, her private treating physician noted she was "distressed and weepy" and, despite back pain rated 8 out of 10, indicated her primary concern was anxiety.  She also complained of depression.  She was "very agitated and distressed."  The physician noted in the assessment portion of her note that the Veteran had increased anxiety levels and depression.  A June 2012 private treatment record notes the Veteran had recently been released from a private hospital for suicidal ideations.  She had been in the hospital for five days.  The same physician noted that the Veteran's anxiety and depression were both "controlled" with medication, though also noting that she had "significant anxiety."

In August 2012, the Veteran underwent another VA examination which was performed by the March 2008 VA examiner.  The examiner diagnosed MDD ("Recurrent Severe without psychosis") and "Personality Disorder NOS, Borderline Traits".  The examiner indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner checked the box indicating total occupational and social impairment and identified symptoms including:  depressed mood, anxiety, suspiciousness, chronic sleep problems, impaired judgment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or work-like setting), inability to establish and maintain effective relationships, and impaired impulse control.

The VA examiner provided additional medical opinions in April 2013.  In formulating the requested opinions, the psychologist did not examine the Veteran again, but reviewed the available medical records to include the results of his past examinations.   In his report, he differentiated the symptoms attributable to MDD from those attributable to the personality disorder NOS.  With respect to MDD, he only identified depressed mood and chronic sleep impairment.  He attributed the more serious symptoms to the personality disorder NOS:  circumstantial thought process, impaired judgment, impaired impulse control, inability to establish and maintain effective work and social relationships, impaired abstract thinking, suspiciousness, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, and anxiety.

The Veteran underwent a private mental health evaluation for compensation purposes in 2015.  See May 2015 DBQ Completed by Private Psychologist.  The private psychologist diagnosed PTSD and MDD ("recurrent, severe, no psychosis") and indicated that it was not possible to differentiate the symptoms attributable to each diagnosed condition.  She opined that the Veteran's psychiatric symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The private psychologist specifically indicated that the Veteran did not have total occupational and social impairment.  She provided a thorough review of the Veteran's mental health history and listed the symptoms as including, but not limited to:  depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impairment of short- and long-term memory, speech intermittently illogical, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, inability to establish and maintain effective relationships, suicidal ideation, neglect of personal appearance and hygiene.  The psychologist also provided a full report in addition to the pre-printed DBQ.  The full report noted that there were some indications of possible exaggeration of symptoms, but was extremely thorough and documented the private psychologist's rationale for her opinions.

Finally, the record contains an additional, March 2017 DBQ on Mental Disorders completed by a physician (Dr. T.S.) who identifies his title as "Family Practice", i.e., his specialty is family medicine rather than psychiatry or psychology.  The DBQ also lists both psychiatric (PTSD and depression) and physical (low back pain) diagnoses.  The physician endorses a number of symptoms including, most relevantly, difficulty adapting to stressful circumstances, including work or worklike setting, and an inability to establish and maintain effective relationships.  The physician opined that the Veteran had occupational and social impairments with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The physician also checked a box indicating that the Veteran's mental disorders impact her ability to work, but did not further elaborate other than stating in remarks:  "multiple illnesses including DJD, Depression, and PTSD."

Along with the March 2017 DBQ, the Veteran also submitted a statement from her stepdaughter describing her symptoms, specifically her anxiety and depression.

Analysis

The Board finds that the above evidence, particularly in light of the lack of complete information regarding recent employment, is against the Veteran's claim of entitlement to TDIU.  The evidence establishes that the Veteran's service-connected acquired psychiatric disorder results in significant and substantial impairments in occupational functioning which is reflected in the Veteran's 70 percent rating for that condition.  To warrant TDIU, a veteran's occupational impairments generally should be greater than that ordinarily associated with a 70 percent rating.  See 38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  The Board finds that, in this case, the Veteran's occupational impairments due to her service-connected acquired psychiatric disorder do not result in an inability to obtain and maintain gainful employment.

The Veteran relies heavily on two pieces of evidence in support of her claim:  the 2011 SSA award and the March 2017 DBQ.  See September 2017 Informal Hearing Presentation.  The Board finds these pieces of evidence, particularly in light of the entire record, are not of sufficient probative value to place the evidence at least in equipoise regarding entitlement to TDIU.

With respect to the SSA award, SSA determinations are not binding on the Board, and it is the duty of the Board to assess the credibility and weight to be given such evidence.  See Washington v. Derwinski, 1 Vet.App. 459, 465-66 (1991); Wood v. Derwinski, 1 Vet.App. 190, 193 (1991); see also Murincsak v. Derwinski, 2 Vet.App. 363, 372 (1992) (finding that SSA determinations should be given appropriate consideration and weight in determining to award or deny an appellant TDIU).  The Board has considered the facts addressed in the SSA determination and the reasoning behind the conclusion, but notes that the decision is based, in part, on a rejection of the psychiatrist who provided an employability opinion for SSA.  Moreover, it involved consideration of nonservice-connected conditions (e.g. the back condition) which was deemed the "primary" disabling condition.  The Board assigns no probative weight to the SSA adjudicator's decision, but does assign some weight to the medical opinion contained in the January-February 2009 psychiatric assessment that the acquired psychiatric disorder resulted in "moderate" but not "marked" challenges in the employment context.  The 2009 psychiatric assessment weighs against finding that the Veteran is unemployable due to her service-connected acquired psychiatric disorder.

The Board assigns the March 2017 DBQ no probative weight either for or against the claim.  The physician who completed the form specifically included consideration of the Veteran's back condition, as the Board interprets the form, and did not provide an opinion on employability.  Rather, his opinion was consistent with a 70 percent evaluation (which may or may not entail unemployability) and merely noted an unspecified "impact" on ability to work.  The Board recognizes that "the inability to establish and maintain effective relationships, including in a work or worklike setting," could provide some support for a finding of unemployability, but also that a 70 percent rating typically entails that level of impairment.  Moreover, the family physician does not provide any reasoning or discussion with respect to the type and severity of the impairments affecting employability.  The has little probative value since it relies, in part, on the effect of nonservice-connected conditions on employability, does not provide a rationale, and the opinion itself is ambiguous regarding unemployability (though it does indicate significant occupational impairments).  See Nieves-Rodriquez, 22 Vet.App. at 304.

The record also includes a VA examiner's August 2012 opinion that the Veteran did have total occupational impairment.  That opinion, however, did not reflect a differentiation between the service-connected acquired psychiatric disorder and the non-service-connected personality disorder.  The same examiner provided an additional April 2013 opinion in which he did differentiate the symptoms and attributed only depressed mood and chronic sleep impairment to the service-connected condition while attributing the more serious symptoms affecting employability (e.g., impaired judgment, inability to establish and maintain effective work relationships) to the personality disorder.  Viewing the August 2012 opinion in light of the April 2013 clarification, the Board finds that the August 2012 opinion does not have sufficient probative weight to outweigh the evidence against employability (which, again, includes the April 2013 opinion).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing the criteria for assigning probative weight to medical opinions).

There is ample evidence against finding unemployability, including the March 2008 VA examination, the 2009 SSA psychiatric evaluation, the February 2010 VA examination, and the May 2015 DBQ Completed by Private Psychologist.  Moreover, as noted above, there is evidence that the Veteran worked during at least a portion of the appeal period and that her lack of employment at other times resulted from both back pain and her non-service-connected substance abuse.  More detailed employment information, which the Veteran was given the opportunity to provide, might have provided additional context to support the Veteran's claim. (The Board notes that award of TDIU for some of these periods is permissible under the regulations and has considered such a "staged" award.  However, the Board finds that the periods of unemployment are due to various factors including non-service-connected disabilities in addition to the significant, but not predominating, effects of the Veteran's service-connected condition.)

Similarly, though the record contains evidence of several hospitalizations during the appeal period, the records of those hospitalizations typically indicate that the hospitalizations were related to non-service-connected substance abuse.  See, e.g., March 2008 BryanLGH Medical Center Records.  The Board notes this to ensure that it is clear these instances have been considered, but the Board finds the medical records related to these incidents do not indicate that the Veteran was unemployable.  Rather, they indicate that the Veteran was going through short-term crises that would have a substantial effect on the ability to retain employment.  The Board finds, that the crises (particularly where, as here, they involve significant non-service-connected components) are consistent with the impact on earnings and employability typical of a condition rated as 70 percent disabling.

In short, the greater weight of the evidence is against finding that, due to her service-connected disability, the Veteran was incapable of performing the mental and physical tasks required by employment for which her education and experience qualified her.  While her reliability and the types of positions she could handle would be adversely affected by her condition, the service-connected condition alone was not of sufficient severity to render her incapable of obtaining and retaining gainful employment.  

The evidence is not in equipoise, but is against the claim.  Gilbert, 1 Vet.App. at 53-56.  The Veteran's claim of entitlement to TDIU is denied.


ORDER

Entitlement to a total disability rating based on individual unemployability is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


